*488MEMORANDUM **
Robert MacKellar Storms appeals pro se from the district court’s judgment denying his petition for writ of coram nobis. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Storms contends that he is entitled to relief because of fraudulent conduct by the Bureau of Alcohol, Tobacco and Firearms which he could not have discovered until he was released from prison. We conclude that the district court did not err in finding that Storms is not entitled to coram nobis relief. See Matus-Leva v. United States, 287 F.3d 758, 760 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.